      Case 4:20-cv-03974 Document 30 Filed on 01/15/21 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION



 US SYNTHETIC CORPORATION,
                                                                     CASE NO. 4:20-CV-03974
                Plaintiff

                v.

SF DIAMOND CO. LTD.;
SF DIAMOND USA, INC.

                Defendants.



                  DEFENDANTS SF DIAMOND CO. LTD. AND
         SF DIAMOND USA, INC.’S CORPORATE DISCLOSURE STATEMENT

        Pursuant to the Federal Rule of Civil Procedure 7.1 and Paragraph 2 of the Order For

Conference and Disclosure of Interested Parties (Dkt. No. 2), Defendants state that SF Diamond

USA, Inc. is a wholly owned subsidiary of SF Diamond Co. Ltd. with no other company owning

more that 10%. SF Diamond Co. Ltd. is publicly traded. There are no other known persons or

entities that are financially interested in the outcome of this litigation.



        Dated: January 15, 2021                         Respectfully submitted,


                                                        /s/ John J. Byron
                                                        John J. Byron
                                                        Texas Bar No. 24078296
                                                        FEDERAL ID: 1358259
                                                        Email: jbyron@steptoe.com
                                                        STEPTOE & JOHNSON LLP
                                                        227 West Monroe Street, Suite 4700
                                                        Chicago, IL60606
                                                        T: (312) 577-1300
Case 4:20-cv-03974 Document 30 Filed on 01/15/21 in TXSD Page 2 of 3




                                     Timothy Bickham (pro hac vice)
                                     Email: tbickham@steptoe.com
                                     Matthew Bathon (pro hac vice)
                                     Email: mbathon@steptoe.com
                                     Hui Shen (pro hac vice)
                                     Email: hshen@steptoe.com
                                     STEPTOE & JOHNSON LLP
                                     1330 Connecticut Avenue, N.W.
                                     Washington, D.C. 20036
                                     T: (202) 429-3000
                                     F: (202) 429-3902

                                     Counsel for SF Diamond Co. Ltd. and SF
                                     Diamond USA, Inc.




                                 2
     Case 4:20-cv-03974 Document 30 Filed on 01/15/21 in TXSD Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of January 2021, a true and correct copy of the

foregoing document was served on all counsel of record who are deemed to have consented to

electronic service via the Court’s CM/ECF filing system.



Dated: January 15, 2021



                                                               /s/ John J. Byron




                                               3
